Engerud, J.
The defendant was tried and convicted of the crime of maintaining a liquor nuisance, and has appealed from the judgment. The information alleges that the offense was committed on the 1st day of January, 1904, “and' on divers and sundry days and times between that day and the 24th day of April A. D. 1905, and on the 24th day of April, A. D. 1905.” The place maintained as a nuisance was described to be in that certain tenement consisting of a one-story wooden buid'ling known as the “Little Kindred,” amd frame shanty or building adjacent to and within the curtilage of said “Little Kindred,” situated, etc., describing particularly the location of the structures referred to. It is claimed that the foregoing allegations quoted from the information render it uncertain as to time and place and cause it to charge more than one offense. The sufficiency of the accusation in other respects is not questioned. The sufficiency of the information was first attacked by demurrer, which was overruled. The same points presented by the demurrer were again urged and overruled on motions in arrest of judgment and for a new trial, and are the only points presented for review on this appeal.
*531(104 N. W. 1112.)
The allegation .as to time is proper and sufficient in a case like this which charges a continuing offense. The allegation is equivalent to a statement that the nuisance was maintained on the first and last days named and throughout the intervening period. The language is neither uncertain nor open to the objection that it implies that more than one continuous offense was committed. Commonwealth v. Sheehan, 143 Mass. 468, 9 N. E. 839; 10 Enc. Pl. & Pr. pp. 517, 518, and cases cited in notes. The objection to the allegation descriptive of the place which was kept as a nuisance is equally untenable. It is perfectly clear from the language of the accusation that it charges .but a single nuisance maintained by the defendant, and that he used two structures for the unlawful purpose at the same time and place set forth in the indictment. We infer from the language of the information that the unlawful traffic to which the place was devoted had attained such proportions that it required two structures for its accommodation. Both structures, however, formed parts of the same place. The statute denounces the keeping of a “place” for the unlawful purpose. “Place” is a comprehensive term, and may consist of one or more rooms m a building; or it may be an entire building; or, as in this case, more than one building within the same place used together for the convenient conduct of the prohibited purpose. It is in substance plainly charged that the frame shanty or building was adjacent to the “Little Kindred,” and within the curtilage of the latter, thereby implying that the shanty was in the same inclosure and was part of the same place or tenement. And it is expressly alleged, in effect, that both structures were used together and constituted a single nuisance. The term “shanty or building” plainly refers to a single structure to which either descriptive word is applicable. We think the information describes a single nuisance with ample certainty. Commonwealth v. Patterson, 153 Mass. 5, 26 N. E. 136.
Judgment affirmed.
All concur.